DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and the following metallocene pair:

    PNG
    media_image1.png
    152
    162
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    151
    173
    media_image2.png
    Greyscale

     Chemical Formula 1             	    Chemical Formula 2             
in the reply filed on June 6, 2022 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: 
(i) Throughout the Specification, the cyclopentadienyl structure is erroneous and a proper drawing of the cyclopentadienyl structure is illustrated in the following 
bis(n-butylcyclopentadienyl) zirconium dichloride:

    PNG
    media_image3.png
    153
    195
    media_image3.png
    Greyscale
 .
(ii) On page 22, line 8-9, the Comparative Examples 1 and 2 are not “hybrid” supported catalyst since the catalyst composition only comprises a single metallocene, transition 
metal compound C.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Throughout the claims, the cyclopentadienyl structure is erroneous as shown in the objection to the Specification above and proper correction is requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Jensen et al. (US 2005/0159300) and Hamed et al. (US 2008/0146755) respectively.
Designing a catalyst composition by combining two or more catalyst components selected from metallocene catalyst, Ziegler catalyst, non-metallocene multidentate single site catalyst to provide a tailor multimodal olefin polymer blend compositions are well established in the art since each of the catalyst component respectively is expected to provide the corresponding olefin polymer component of the multimodal olefin polymer blend with little interference from the rest of the catalyst components in the catalyst composition.  
Jensen discloses a binary metallocene catalyst composition for providing ethylene copolymer films with increased melt strength and good MD tear comprising two metallocenes:

    PNG
    media_image4.png
    241
    402
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    66
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    122
    367
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    73
    402
    media_image7.png
    Greyscale

In Tables 8A and 8B of Example 11, Jensen further demonstrates ethylene copolymerizations in the presence of binary metallocene catalyst composition comprising bis(n-butylcyclopentadienyl) zirconium dichloride and bis(n-butylcyclopentadienyl) hafnium dichloride.  
Since Jensen expressly discloses the substituent on cyclopentadienyl ring of hafnocene to be selected from aliphatic group of 1-20 carbon, one would immediately envision the analogous hafnocene of bis(n-propylcyclopentadienyl) hafnium dichloride.  Jensen’s teaching anticipates the instant claims.
Similarly teaching is also found in Hamed, and with the similar rationale as shown above, the catalyst composition demonstrated in Hamed’s Example 7 anticipates the instant claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763